 

Exhibit 10.2

 

SEVERANCE AGREEMENT

FOR SELECTED EXECUTIVES AND MANAGERS

 

This Severance Agreement for Selected Executives and Managers (the “Severance
Agreement”) is made and entered into effective March 11, 2015 by and between
[INSERT NAME] (the “Executive”) and Forex Capital Markets, LLC (the “Company”).

 

WHEREAS, on January 16, 2015, FXCM Holdings, LLC (“FXCM Holdings”), FXCM Inc.
and FXCM Newco, LLC (“Newco”), entered into a credit agreement (the “Credit
Agreement”) with Leucadia National Corporation (“Leucadia”); and

 

WHEREAS, in connection with the Credit Agreement and certain related agreements,
as well as the Executive’s valuable service to FXCM Inc. and its subsidiaries
(collectively, the “Company Group”), the Company and the Executive wish to enter
into this Severance Agreement to provide the Executive with certain severance
benefits in the event his employment is terminated in certain circumstances in
accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration thereof and of the covenants hereafter set
forth, the parties hereby agree as follows:

 

1. Rights on Termination of Employment.

 

(a) If Executive’s employment with the Company Group is terminated (x) by the
Company Group without Cause (as defined below) (other than due to death or
disability) or (y) by Executive for Good Reason (as defined below), in each
case, subject to (A) Executive’s execution, delivery and non-revocation of a
general waiver and release of claims against the Company and its affiliates in a
form reasonably acceptable to the Company (the “Release”) within forty-five (45)
days following the termination date of Executive’s employment and (B)
Executive’s compliance with the restrictive covenants set forth in Schedule A
hereto (which is incorporated herein and made a part hereof by reference), any
applicable Company Employee Proprietary Information, Inventions,
Confidentiality, Non-Solicitation and Non-Competition Agreement, and any other
similar covenants that may apply to the Executive under any agreement, policy or
other Company Group document (collectively, the “Covenants”), provided that, in
all cases where more than one Covenant covers similar subject matter, the
Covenant providing greater benefits to the Company shall always apply (clauses
(A) and (B), collectively, the “Conditions”), Executive shall be entitled to
receive:

 

(x) acceleration of the vesting in full of all of the Executive’s
then-outstanding equity awards as of the termination date of the Executive’s
employment; and

 

(y) an aggregate amount (such aggregate amount, the “Severance Payment”) equal
to (i) one (1) times Executive’s annual base salary as in effect on the
termination date; plus (ii) one (1) times Executive’s Target Bonus (as such term
is defined in the FXCM Inc. Annual Incentive Bonus Plan applicable to the
Executive for 2015-2016, or, with respect to any later year, the successor
annual incentive bonus plan applicable to the Executive for the year of
termination, if any (the “Annual Incentive Bonus Plan”)) in effect for the year
in which the termination occurs, which amount shall be payable by the Company in
a single lump sum cash payment paid sixty (60) days after the termination date,
provided the Executive has executed and not revoked the Release prior to such
date. The Severance Payment shall be a joint and several obligation of each
member of the Company Group.

 



- 1 -

 

 

(b) In addition to the Severance Payment, and subject to the Conditions, the
Executive shall be entitled to receive a payment equal to twelve (12) times the
required monthly premium (as in effect on the date of the Executive’s
termination) for COBRA health care continuation coverage for the Executive and,
to the extent covered as of the date of termination, the Executive’s family,
less the applicable employee contribution for such coverage, under the Company
Group’s medical plan in which Executive participates immediately prior to the
termination, which amount shall be payable by the Company in a single lump sum
cash payment at the same time, and on the same conditions, as the Severance
Payment. The additional payment described in this Section 1(b) shall be a joint
and several obligation of each member of the Company Group.

 

(c) In the event of a breach of the Covenants, (x) as provided for above, the
Company will be immediately relieved of its obligation to provide the payments
and benefits set forth in clauses (a) and (b) above and (y) Executive will be
required to promptly pay the Company a lump sum amount equal to the sum of all
payments previously made to Executive hereunder. Executive’s forfeiture of the
payments and benefits hereunder will not be deemed to be a waiver of any right
or any other remedy that the Company Group may have at law or in equity, or
pursuant to this Severance Agreement or any agreement, policy or other Company
Group document, to enforce the provisions of this Severance Agreement or such
other document.

 

(d) For purposes of this Severance Agreement, “Cause” shall exist if any entity
that is a member of the Company Group determines that any one or more of the
following events has occurred while employed by the Company Group: (i)
Executive’s engagement in misconduct which is materially injurious to the
Company or any of its subsidiaries, (ii) Executive’s continued failure to
substantially perform Executive’s duties to any entity that is a member of the
Company Group, (iii) Executive’s repeated dishonesty in the performance of
Executive’s duties to any entity that is a member of the Company Group, (iv)
Executive’s commission of an act or acts constituting any (x) fraud against, or
misappropriation or embezzlement from the Company or any of its affiliates, (y)
crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least 30 days, (v) Executive’s engagement in conduct or
activities that materially violate any applicable governmental or
quasi-governmental regulation involving securities, (vi) the violation by
Executive of a written company policy regarding employment, including substance
abuse, sexual harassment or discrimination, or the Company’s insider trading
policy, or (vii) the material breach by Executive of any of the provisions of
any agreement between Executive, on the one hand, and any entity that is a
member of the Company Group, on the other hand. The determination of the
existence of Cause shall be made by the applicable entity that is a member of
the Company Group in good faith, which determination shall be conclusive for
purposes of this Severance Agreement.

 



- 2 -

 

 

(e) For purposes of this Severance Agreement, “Good Reason” shall mean (i) sale,
divestiture or other disposition (whether in a single transaction or series of
transactions) of the assets and operations of one or more members of the Company
Group which, in the aggregate, results in the disposition of the essential
operating capabilities of the Company Group; or (ii) without Executive’s
consent, a change in Executive’s duties and responsibilities which is materially
inconsistent with Executive’s position with the Company Group, a reduction in
Executive’s annual base salary, a reduction in the Executive’s Target Bonus
under the Annual Incentive Bonus Plan for the 2015 and 2016 calendar years, or,
for the 2017 and subsequent calendar years, a reduction in the Executive’s
Target Bonus under the Annual Incentive Bonus Plan for a calendar year (if any)
after such Target Bonus has been established in writing for such year; provided
that, notwithstanding anything to the contrary in the foregoing, Executive shall
only have “Good Reason” to terminate employment following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within fifteen (15) business days following such entity’s receipt of written
notice from Executive specifying such act, and any such notice claiming “Good
Reason” must in all events be provided within thirty (30) business days after
such event has first occurred.

 

(f) Executive acknowledges and agrees that the payments and benefits described
in this Severance Agreement will be the only such payments and benefits the
Executive is entitled to receive as a result of Executive’s termination of
employment and Executive agrees that Executive is not entitled to any additional
payments, rights or benefits not otherwise described in this Severance Agreement
(other than any payments, rights or benefits under the Amended and Restated
Limited Liability Company Agreement of the Company, as it may be further amended
from time to time). Executive hereby acknowledges and agrees that Executive is
not eligible to be a participant in any severance or retention plan of any
entity that is a member of the Company Group.

 

2. Severability; Applicable Law.

 

(a) The provisions of this Severance Agreement shall be deemed severable, and
the invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof.

 

(b) This Severance Agreement and any dispute hereunder shall be construed,
interpreted and governed in accordance with the laws of the State of New York
without reference to rules relating to conflicts of law.

 

3. Entire Agreement; Amendment; Administration.

 

(a) This Severance Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
written or oral agreements concerning such subject matter, except as otherwise
provided in Section 1(a) of this Agreement.

 



- 3 -

 

 

(b) This Severance Agreement may only be amended or modified by a written
agreement executed by Executive and the Company (or any of its respective
successors).

 

(c) The board of directors of FXCM Inc. (the “Board”) shall have full authority
to interpret and make all determinations deemed necessary or advisable for the
administration of the benefits under this Agreement. Decisions of the Board
shall be final and binding on all persons, and shall be afforded the maximum
deference permitted by law.

 

4. Compliance with IRC Section 409A. This Severance Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and will be interpreted accordingly. References under this Severance
Agreement to Executive’s termination of employment shall be deemed to refer to
the date upon which Executive has experienced a “separation from service” within
the meaning of Section 409A of the Code. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s separation from service with all
entities that are members of the Company Group Executive is a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder or payable under any other
compensatory arrangement between Executive and any member of the Company Group
as a result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service (or the earliest date as is permitted under Section 409A
of the Code), at which point all payments deferred pursuant to this Section 4
shall be paid to Executive in a lump sum and (ii) if any other payments of money
or other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner that
does not cause such an accelerated or additional tax. To the extent any
reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For purposes of
Section 409A of the Code, each payment made under this Severance Agreement shall
be designated as a “separate payment” within the meaning of Section 409A of the
Code.

 

5. Code Section 280G. Notwithstanding any other provision of this Severance
Agreement to the contrary, if any of the payments or benefits provided or to be
provided by the Company Group to the Executive or for the Executive's benefit
pursuant to the terms of this Agreement or otherwise (“Covered Payments”)
constitute parachute payments within the meaning of Section 280G of the Code and
would, but for this Section 5, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the Covered Payments after payment of the Excise Tax
to (ii) the Net Benefit to the Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount under (ii) above, the Covered
Payments will be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax. “Net Benefit”
shall mean the present value of the Covered Payments, after payment of all
applicable all federal, state, local, foreign income, employment and excise
taxes.

 



- 4 -

 

 

The Executive shall provide the Company with such information and documents as
the Company may reasonably request in order to make a determination under this
Section 5. The Company's determination shall be final and binding on the
Executive.

 

6. Withholding. The Company or any applicable member of the Company Group shall
be entitled to withhold from any payments made pursuant to this Agreement any
amount of withholding it determines is appropriate or necessary pursuant to
applicable law and the Company’s payroll practices.

 

7. No Set Off; Mitigation. Executive shall not be required to mitigate damages
with respect to the termination of Executive’s employment with the Company Group
under this Severance Agreement by seeking other service or otherwise, and,
unless expressly provided for herein, there shall be no offset against amounts
due to Executive under this Severance Agreement on account of subsequent
service.

 

8. Assignment. This Severance Agreement and all of Executive’s rights and
obligations hereunder shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. No rights or
obligations of the Company under this Severance Agreement may be assigned or
transferred by the Company without Executive’s prior written consent, except
that such rights or obligations may be assigned or transferred pursuant to a
merger, consolidation or other similar transaction in which the Company is not
the continuing entity or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company. Upon any such assignment or transfer, the rights and obligations of the
Company and Company Group hereunder shall become the rights and obligations of
such assignee or transferee.

 

9. Counterparts. This Severance Agreement may be executed in counterparts and by
fax or pdf.

 

[Remainder of this page intentionally left blank.]

 



- 5 -

 

 

If the foregoing terms and conditions are acceptable and agreed to by Executive,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 



      FOREX CAPITAL       MARKETS, LLC             By:       Name:       Title:
          Accepted and Agreed                       [INSERT NAME]      

 



 

 


SEVERANCE AGREEMENT

FOR EXECUTIVES AND MANAGERS

 

SCHEDULE A – RESTRICTIVE COVENANTS



 



 

 